TYSON, C. J. —
Statutory action by appellant in the nature of an action of ejectment. In order for plaintiff to make out her Case, it was necessary that she should have shown a regular chain of title back to some grantor in possession or to the United States government.- — Florence B. & I. Association v. Schall, 107 Ala. 534, 18 South. 108; Carl v. State, 125 Ala. 89, 28 South. 505. No proof of possession by plaintiff, or by any grantor in the chain of documentary title introduced in evidence, was offered; nor did the documentary evidence of title introduced go as far back as the- United States government.
There was a patent introduced from the state to the plaintiff’s father, under whose will she claimed title as devisee. This patent purports to have been issued under any by virtue of the authority conferred by the act of the General Assembly approved February 8, 1861 (Acts 1861, p. 12) entitled “An act for the sale of the swamp and overflowed lands of the state of Alabama and for other purposes.” Under that act the state was without authority to issue the patent to the plaintiff’s father until the land' had been patented by the government of the United States or certified by authority of this state as belonging to it. In order, therefore, to show that the state acquired the title to the land, and therefore conveyed it by the patent,, it was necessary to show a documentary title from the United States government. This not being done, the plaintiff failed to make out a prima facie case, and the affirmative charge could well have been given for the defendant.
It follows, therefore, that all rulings of the trial court in admitting evidence offered by the defendant tending *325to support Ms claim, of title to the lands and the giving of charges at his request, if erroneous, were without injury.
Affirmed.
Dowdell, Anderson, and McClellan, JJ., concur.